—Proceeding pursuant to CPLR article 78 (initiated in this court pursuant to CPLR 506, subd [b], par 1) to prohibit respondents from enforcing a search warrant.
When this proceeding was first before us, we withheld determination and remitted the matter to the trial court for a hearing concerning the conclusiveness and probative value of the enzyme phenotyping procedure and microscopic comparison of human hair analysis sought by the police (104 AD2d 696).
The People have now advised that petitioner has been indicted and that efforts to obtain the physical samples in question by search warrant prior to indictment are therefore being discontinued. Accordingly, the instant proceeding has been rendered moot and petitioner requests that it be withdrawn.
Proceeding withdrawn and discontinued by consent, without costs. Kane, J. P., Main, Yesawich, Jr., and Harvey, JJ., concur.